Citation Nr: 1515519	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 30, 2009.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from November 30, 2009.

4.  Entitlement to service connection for hypertension, to include as secondary to, or aggravated by, service-connected PTSD.  

5.  Entitlement to total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1966.  The Veteran served in the Republic of Vietnam and was awarded the Vietnam Service Medal.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2009 rating decision granting service connection for PTSD and assigning a 30 percent disability rating from the Regional Office (RO) in Huntington, West Virginia; and of a September 2009 rating decision denying service connection for hypertension and hepatitis, and an October 2014 rating decision increasing the Veteran's service-connected PTSD to 50 percent, effective November 30, 2009 from the RO in Roanoke, Virginia.  While the rating assigned to PTSD was increased during the appeal period, since it was not a grant to a 100 percent rating and the Veteran has not expressed satisfaction with the increase, the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for hepatocellular carcinoma and entitlement to an earlier effective date for PTSD have been raised by the record in a March 23, 2015 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hepatitis and hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity prior to November 30, 2009.  

2.  The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity from November 30, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 50 percent, and no greater, for service-connected PTSD for the period prior to November 30, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for service-connected PTSD for the period from November 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his service-connected PTSD should be rated higher than it is currently.  (see Notice of Disagreement dated October 2009).  For the reasons set for below, an increased disability rating for PTSD is warranted only for the period prior to November 30, 2009.   

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated October 2008 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA medical records, and private treatment records.  

The Veteran was provided with thorough VA medical examinations related to the development of his claims.  The Veteran has made no specific allegations as to the inadequacy of the examinations.  Sickels v. Shinseki, 643, F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination.)  The Board finds that no further development is necessary to reach a decision on the claims. 


Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.                      38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a zero percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  While a new version of the DSM (DSM-5) was published during the pendency of this appeal, the Board will apply the earlier version, since the Veteran's claim was on appeal at that time.


Increased Rating for PTSD in excess of 30 percent prior to November 30, 2009

In March 2009, the Veteran was afforded a VA examination for PTSD.  The VA examiner reviewed the claims file and medical history, and conducted a clinical evaluation.  The VA examiner noted that the Veteran was diagnosed with PTSD stressors in 1989 and had been attending group PTSD therapy for as long as 14 years.  A March 2008 VAMC evaluation also diagnosed PTSD.  The VA examination report indicated that the Veteran presented with a rather restricted affect and dysphoric mood, becoming tearful discussing a particular Vietnam stressor.  The VA examination report further indicated the Veteran exhibited adequate personal hygiene, no suicidal or homicidal ideation, intact thought processes, intact communication with normal speech, demonstrated no significant memory impairment or obsessive-compulsive behavior, and had no panic attacks.  The VA examination report indicated the Veteran exhibits hypervigilance, he reported daily sad, low, or depressed mood, and there was an absence of happiness (anhedonia).  The VA examination report further indicated the Veteran was significantly negative or pessimistic, socially withdrawn, had low interest in things, got poor sleep, was easily irritated with poor impulse control, was prone to verbal anger, both loud outbursts and quieter, irritable, more provoking outbursts,  and had frequent physical altercations with others.  Additionally, the Veteran reported difficulty with concentration, daily intrusive thoughts, that he avoids darkness at home, and that he rechecks the locks on his doors and windows once or twice each night and keeps a shotgun under his bed.  The VA examiner noted that the Veteran was employed in a job that required little to no interaction with other people.  The VA examiner diagnosed PTSD and assigned a GAF of 52, indicating moderate symptoms and moderate difficulty in social and occupational functioning.  

Along with a Notice of Disagreement (NOD) dated November 2009, the Veteran submitted a private mental health treatment note from J. L., a licensed social worker and readjustment counseling therapist.  J. L. stated that the Veteran reported similar symptoms to those reported to the March 2009 VA examiner, and added that he experiences panic attacks 2-3 times per week and experiences anxiety, insomnia and nightmares, and homicidal ideation without intent.  J. L. did not further explain the Veteran's expressed homicidal ideation.  The Veteran further reported that he may go a couple of days without showering, occasionally forgets to take his medication, and occasionally neglects to eat.  J. L. stated that the Veteran's speech was circumstantial and stereotypical, and that he demonstrated blunted affect and anxious, depressed mood.  Finally, J. L. stated that the Veteran remained employed, working alone, but that the Veteran reported he did not know how much longer he could continue working.  

During this period the Veteran's VA examination reports indicated the Veteran exhibited moderate symptomatology, depressed mood, and restricted, blunted affect, moderate sleep impairment, and mild concentration and memory impairment.  Additionally, the Veteran was assigned a GAF score of 52 during this period indicating moderate difficulty in occupational and social functioning.  Although the GAF score alone is not the definitive measure of the level of impairment, it is useful when applied in conjunction with other symptoms and functional difficulties.  The GAF score of 52, coupled with the observed and reported moderate symptomatology, depict a disability presentation most closely approximating 50 percent.  The Veteran described his PTSD as causing depression, intrusive thoughts, flashbacks, panic attacks, anger, irritability, and nightmares.  The Veteran reported not being close to family and having few friends, although he was in a relationship and cohabitating during this period.  Concerning employability, during this period the Veteran continued to work, although he did express to J. L. he was unsure how much longer he could work.  

The Board finds that the Veteran's PTSD is of greater severity for this period than initially evaluated.  Consequently, the Board finds that the objective medical evidence and the Veteran's reported symptomatology are supportive of a 50 percent rating for this period.  The Veteran primarily described his symptoms as depression, nightmares, anxiety attacks, flashbacks, anger, and irritability resulting in difficulty in establishing and maintaining effective work and social relationships.  Such symptomatology is consistent with a higher 50 percent disability rating for the period prior to November 30, 2009. 

The Board also finds that the Veteran does not have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period prior to November 30, 2009.  The Veteran has not experienced symptoms commensurate with suicidal ideation, illogical speech, near-continuous panic or depression, or persistent neglect of personal hygiene.  These kinds of symptoms demonstrate an inability to independently function or maintain occupational or social relationships, and the symptoms experienced by the Veteran are not of such severity.  

The Board further finds that the Veteran does not have total occupational and social impairment due to PTSD for that period.  The Veteran has not experienced symptoms commensurate with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own name.  These kinds of symptoms demonstrate a loss of touch with reality, and the symptoms experienced by the Veteran are not of such severity.

In sum, the Board finds that for this period, the Veteran's PTSD symptoms have included depression, nightmares, anxiety attacks, flashbacks, anger, and irritability resulting in difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these symptoms cause the Veteran occupational and social impairment with reduced reliability and productivity warranting a 50 percent rating. 

Increased Rating for PTSD in excess of 50 percent from November 30, 2009

The Veteran self-referred for a psychiatric evaluation to Dr. D. in November 2009.  The treatment report indicated that the Veteran was prompt, neatly and casually dressed, and somewhat irritable.  The Veteran demonstrated depressed mood and affect, with a poverty of thought and difficulty expressing himself.  The Veteran's concentration was impaired, his memory intact, and he demonstrated insight into his difficulties.  Dr. D. reported the Veteran did not appear to have any hallucinations and he did not present with any delusional thinking.  Dr. D diagnosed PTSD and severe neurotic depressive disorder and assigned a GAF of 45.  Dr. D opined that the Veteran did not handle stress well, was not a good candidate for vocational rehabilitation, and that he did not appear able to handle gainful employment, although Dr. D did note that the Veteran was employed at the time of the examination.  

Based on this private examination, the RO increased the Veteran's disability rating to 50 percent.  During this period the Veteran exhibited moderate to serious symptomatology generally, depressed mood and affect, sleep impairment, poor concentration, irritability, and difficulty communicating.  Additionally, the Veteran was assigned a GAF score of 45 during this period.  Although the GAF score alone is not the definitive measure of the level of impairment, it is useful when applied in conjunction with other symptoms and functional difficulties.  The GAF score of 45 coupled with the observed and reported symptomatology, and the fact that the Veteran continued to work, depict a disability presentation most closely approximating 50 percent.  

The Board acknowledges that the Veteran believes his PTSD to be of greater severity for this period.  However, the Board finds that the objective medical evidence and his statements are supportive of a 50 percent rating.  The Veteran primarily described his symptoms as, depressed mood and affect, sleep impairment, poor concentration, irritability, and difficulty communicating resulting in difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran points to his lower GAF score of 45 as a reason to increase his disability rating from 50 percent for this period in a statement dated October 2014, the GAF score is only one factor in the Diagnostic Code used to evaluate occupational and social function.  The Veteran's symptomatology is also important in determining the severity of the disability and the proper rating.  While the Veteran has demonstrated difficulty with occupational and social functioning, he is able to function, although in a diminished capacity.  As stated above, the list of symptoms is not exhaustive and not meant to be exclusive; however, the Veteran must exhibit some of the symptoms for the rating to apply, or must exhibit similar symptoms to those listed that manifest in a similar frequency, severity, and duration as the listed symptoms and result in the type of occupational and social impairment associated with the rating percentage.  See Mauerhan, 16 Vet. App. 436; see also Vazquez-Claudio, 713 F.3d 112.  For this period, the Veteran's symptomatology and demonstrated occupational and social functionality is consistent with the 50 percent rating assigned from November 30, 2009. 

The Board also finds that the Veteran does not have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood for the period from November 30, 2009.  The Veteran has not experienced symptoms commensurate with suicidal ideation, illogical speech, near-continuous panic or depression, or persistent neglect of personal hygiene.  These kinds of symptoms demonstrate an inability to independently function or maintain occupational or social relationships, and, as the Veteran was employed, the symptoms experienced by the Veteran are not of such severity.  

The Board further finds that the Veteran does not have total occupational and social impairment due to PTSD for that period.  The Veteran has not experienced symptoms commensurate with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own name.  These kinds of symptoms demonstrate a loss of touch with reality, and the symptoms experienced by the Veteran are not of such severity.

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria for the period from November 30, 2009.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected PTSD, see 38 C.F.R. § 4.130, Diagnostic Codes 9411, is manifested by anger, impaired impulse control, disturbances of motivation and mood, and a lengthy history of difficulty maintaining effective work and social relationships.  In summary, the schedular criteria for PTSD contemplate a wide variety of manifestations of functional loss.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for PTSD.  His contentions have been limited to those discussed above, i.e., that he should be rated higher as he suffers depressed mood and affect, sleep impairment, poor concentration, anger, irritability, and difficulty communicating.  As was explained in the merits decision above in granting a higher rating, the criteria for a higher schedular rating was considered, and a higher schedular rating was assigned.  In view of the circumstances, the Board finds that the rating schedule is adequate for the Veteran's PTSD, and, a referral for extraschedular consideration is not warranted for the Veteran's PTSD claim under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).   


ORDER

Entitlement to a disability rating of 50 percent, and no greater, for the period prior to November 30, 2009, is granted.

Entitlement to a disability rating in excess of 50 percent for the period from November 30, 2009, is denied.  


REMAND

Unfortunately, a remand is necessary to determine whether service connection is warranted for the Veteran's hypertension.  The claim was initially denied by the RO in September 2009.  The Veteran has since raised the possibility that his hypertension may be secondary to, or aggravated by, his service-connected PTSD, and further development is required.  

Secondly, the August 2009 examination and opinion provided with regard to the Veteran's claim of entitlement to service connection for hepatitis is inadequate.  The examiner provided an opinion that the Veteran did not have hepatitis and, therefore, provided no etiology opinion.  However, a June 2013 VA treatment record shows that the Veteran was diagnosed as having hepatitis based on a low platelet count and a concurrent diagnosis of hepatocellular carcinoma.  Thus, the August 2009 opinion is no longer adequate.

Finally, in a March 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran should be granted TDIU.  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, TDIU is considered raised by the record regardless of whether explicitly asserted by the Veteran or his representative.  The RO has not yet adjudicated this claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that hypertension was directly incurred in or as a result of active duty service?  

If the answer to the above question is in the negative, please specifically address the following:

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the hypertension is secondary to the Veteran's service-connected PTSD?  Or;

c)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension was aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected PTSD?  

A complete rationale for all opinions should be provided. 

2.  Submit the Veteran's claims file to a VA examiner to provide an opinion as to whether the Veteran's hepatitis, as diagnosed in a June 2013 VA outpatient treatment record, is at least as likely as not related to service.  The examiner is asked to discuss the diagnosis of hepatitis in 2013 on the basis of a platelet count and the presence of hepatocellular carcinoma.  If the examiner determines that an examination of the Veteran is needed in order to provide an adequate opinion, this should be scheduled.

A complete rationale for all opinions should be provided.

3.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU. 

4.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

5.  After completing the above and any other necessary development, readjudicate the claims, to include whether entitlement to a TDIU is warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


